Citation Nr: 1717516	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-20-595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disability, to include a congenital deformity of the lumbar spine with spondylolysis and a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This case arises before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Hartford, Connecticut.  A transcript of the hearing has been produced and is part of the claims file.

The claim has been previously remanded, in May 2014, March 2015, and October 2015.  Regrettably, as explained below, the claim must again be remanded.  The issue of entitlement to an initial compensable evaluation for hearing loss, which the Board denied in May 2014, was the subject of a January 2015 Joint Motion for Partial Remand.  In a January 2015 Order, the U.S. Court of Appeals for Veterans Claims (Court) vacated that part of the May 2014 decision concerning the claim for an initial compensable evaluation for hearing loss and remanded the matter for readjudication in light of the Joint Motion.  This claim was ultimately the subject of another, separate, August 2016 Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability, diagnosed by July 2014 and August 2015 VA examinations as lumbosacral strain.  In both examinations, the Veteran was found a congenital abnormality of his lumbar spine at L5, L6, and S1 with spondylolysis.

An August 2015 VA examiner found that the Veteran's chronic lower back pain was less likely than not related to his active military service in that the congenital abnormality would increase the possibility of chronic back pain and spinal arthritis, thus implying that the currently diagnosed lumbosacral strain had pre-existed active service.  The examiner referred to notations in the service treatment records that the Veteran had reported experiencing back pain prior to active service.

Pursuant to the Board's October 2015 remand, the examiner who conducted the August 2015 examination was asked to review the medical evidence and expand on his previous opinion.  The examiner offered opinions in August 2016 and January 2017 that it was less likely than not that the Veteran's current lower back condition was caused by injuries sustained while he was in the military, including marching, prolonged standing, and carrying a back pack.  As rationale, the examiner continued to rely on the Veteran's report of lower back pain prior to active service as an indication that the Veteran's current back condition pre-existed his active service.  The examiner also appeared to reject the Veteran's report of a motor vehicle accident in service solely because there was no documentation.

In the present case, the Board observes that the Veteran's service treatment records show no complaints, diagnoses or other findings of back or spine abnormality on entrance to active service.  After entrance to active service, he was found to have a congenital deformity at L5, L6, and S1 with spondylolysis.  While the presumption of soundness does not apply when a condition is a congenital or developmental defect, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury. (See Monroe v. Brown, 4 Vet. App. 513, 514-5 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). 

None of the previous VA examinations or opinions addressed either the differentiation of congenital disease from congenital defect, or the etiology of the lumbosacral strain in that context.  Thus, they do not provide an adequate basis on which to adjudicate this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Accordingly, the case is REMANDED for the following action:

1. The RO must schedule the Veteran for an appropriate VA examinatin to ascertain the nature and likely etiology of the Veteran's back condition.  The Veteran's entire VA record must be reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history as to any injuries sustained in service, to include the reported motor vehicle accident.

Based on examination of the Veteran and review of the record, the examiner must provide opinions that respond to the following: 

(a)  The examiner must identify (by medical diagnosis) any/each back condition found. 

(b)  The examiner must explain whether congenital anomalies identified during active service as deformity at L5, L6, S1 with spondylolysis are considered a congenital or development "defect" or "disease".  (Please note for VA purposes, a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.) 

(c)  If the examiner indicates that the L5, L6, S1 with spondylolysis is a congenital or developmental defect, the examiner must explain whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran sustained a superimposed injury or disease in service that resulted in additional back injury, to include the currently diagnosed lumbosacral strain. 

In so determining, the examiner is asked to consider the impact of carrying a heavy rucksack with weapons and ammunition weighing upwards of 70 pounds while walking long distances measuring 10 to 26 and more miles during training and on patrol in the Korean Demilitarized Zone, as well as the motor vehicle accident reported by the Veteran.

(d)  If the examiner indicates that the L5, L6, S1 with spondylolysis is a disease, the examiner must then address whether the evidence clearly and unmistakably shows (obvious, manifest, and undebatable) that the Veteran's L5, L6, S1 with spondylolysis preexisted active service. 

(e)  If the answer to (d) is "yes," the examiner must indicate whether the evidence clearly and unmistakably shows that the L5, L6, S1 with spondylolysis was not aggravated by service or whether any increase in disability, including the currently diagnosed lumbosacral strain, was due to the natural progression of the disease. 

The examiner must identify any such evidence with specificity. 

(f)  As to any back disability that is not congenital and did not preexist service, the examiner must indicate whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back condition, including the lumbosacral strain, had its onset in service. 

In so determining, the examiner is asked to consider the impact of carrying a heavy rucksack with weapons and ammunition weighing upwards of 70 pounds while walking long distances measuring 10 to 26 and more miles during training and on patrol in the Korean Demilitarized Zone, as well as the motor vehicle accident reported by the Veteran.

The examiner must explain the rationale of all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examination must include comment on the Veteran's reports of continuous/recurrent symptoms since service/injury. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the Veteran's claim.  38 C.F.R. § 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address. 

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for entitlement to service connection for a back disability, to include a congenital deformity of the lumbar spine with spondylolysis and a lumbosacral strain must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




